EXHIBIT 10.111.2

 

DIRECTORS’ COMPENSATION POLICY

EFFECTIVE FROM AND AFTER SEPTEMBER 27, 2007

 

MSCC Board Compensation

 

Annual Retainer

 

 

 

Chair

 

$

45,000

 

Director

 

$

25,000

 

 

 

 

 

Board-meeting Fees

 

 

 

Chair/meeting

 

$

2,700

 

Director/meeting

 

$

1,800

 

 

 

 

 

Committee-Meeting Fees

 

 

 

 

 

 

 

Audit Committee

 

 

 

Chair/meeting

 

$

2,400

 

Member/meeting

 

$

1,200

 

 

 

 

 

Comp Committee

 

 

 

Chair/meeting

 

$

1,800

 

Member/meeting

 

$

1,200

 

 

 

 

 

Gov and Nom Committee

 

 

 

Chair/meeting

 

$

1,800

 

Member/meeting

 

$

1,200

 

 

 

 

 

Telephonic Meetings

 

60% of the applicable fee above

 

 

Stock Option Grants

 

 

 

 

 

Grants Effective on the First Business Day of the Fiscal Year:

 

 

Annual Grants to

 

7,000 restricted shares, fully-vested

 

Existing Directors

 

 

 

 

 

Grants on Effective on the Day of the Annual Meeting:

 

 

Initial Grants to

 

40,000 shares under  a fully-vested, 6-year option

 

New Directors

 

 

 

 

 

 

 

Additional Grant to

 

20,000 shares under a fully-vested, 6-year option

 

Chairman

 

 

 

 

--------------------------------------------------------------------------------